DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed June 16, 2021 has been considered.

Specification
The substitute specification filed June 16, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one engaging portion (see line 4 of claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, it is unclear if Applicant intends to positively claim the combination of a tilting vehicle and a seat assembly, or the subcombination of a seat assembly for use with a tilting vehicle.  Line 1 of claim 11, from which claim 12 depends, appears to set forth the subcombination.  Note the recitation “adjustable seat assembly for a tilting vehicle”.  Lines 2 to 3 of claim 12 appear to set forth the combination.  Note the recitation “at least one of the base cushion and the adjusting cushion has at least one recess extending along a vertical axis of the tilting vehicle”.  Clarification in the claim language is required.
Claim 12 sets forth the limitation “the other of the base cushion and the adjusting cushion has at least one engaging portion” in lines 3 to 4.  It is unclear what structure is intended to be represented by this recitation.  As such, clarity in the claim is lacking.

The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marion (5020852).
Note an adjustable seat assembly capable of use with a tilting vehicle, comprising: a seat pan (13) configured to be fixed in a stationary manner with respect to a frame of the tilting vehicle; at least one cushion unit (14a, 14b) arranged on the seat pan and forming a seat face on a side of the at least one cushion unit which faces away from the seat pan; and at least one adjusting device (24, 25) configured to at least one of transfer the seat face from a low seat 
Regarding claim 19, note the adjusting device (24, 25) includes at least one fluid cushion (24) which is adjustable at least one of pneumatically and hydraulically, and the adjusting device is arranged between the adjusting cushion (14b) and the seat pan or between the adjusting cushion (14b) and the base cushion (14a).

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1899907A.
Note an adjustable seat assembly capable of use with a tilting vehicle, comprising: a seat pan (21) configured to be fixed in a stationary manner with respect to a frame of the tilting vehicle; at least one cushion unit (23, 24) arranged on the seat pan and forming a seat face on a side of the at least one cushion unit which faces away from the seat pan; and at least one adjusting device (25) configured to at least one of transfer the seat face from a low seat position into at least one elevated seat position in which a spacing of the seat face from the seat pan is increased relative to the low seat position (see Figure 2), and adjust an inclination of the seat face relative to the seat pan, wherein the cushion unit has at least one base cushion (24) fixable in a stationary manner on the seat pan, and at least one adjusting cushion (23) which includes the seat face and is movable relative to the base cushion by the adjusting device.
Regarding claim 12, note at least one of the base cushion and the adjusting cushion has at least one recess (between both sides of 24) extending along a vertical axis of the tilting vehicle, and the other of the base cushion and the adjusting cushion (23) has at least one 
Regarding claim 13, note the at least one recess includes, at least in sections, a cross section which tapers (see the outward taper from top to bottom), and the at least one engaging portion has a cross section which corresponds to the recess cross section in the low seat position.  See Figure 2.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marion (5020852).
Note a tilting vehicle (bicycle) with at least one seat assembly, comprising: a seat pan (13) configured to be fixed in a stationary manner with respect to a frame of the tilting vehicle; at least one cushion unit (14a, 14b) arranged on the seat pan and forming a seat face on a side of the at least one cushion unit which faces away from the seat pan; and at least one adjusting device (24, 25) configured to at least one of transfer the seat face from a low seat position into at least one elevated seat position in which a spacing of the seat face from the seat pan is increased relative to the low seat position (see lines 39-43 in column 4), and adjust an inclination of the seat face relative to the seat pan, wherein the cushion unit has at least one base cushion (14a) fixable in a stationary manner (by 11, 12) on the seat pan, and at least one adjusting cushion (14b) which includes the seat face and is movable relative to the base cushion by the adjusting device.
Regarding claim 19, note the adjusting device (24, 25) includes at least one fluid cushion (24) which is adjustable at least one of pneumatically and hydraulically, and the adjusting device is arranged between the adjusting cushion (14b) and the seat pan or between the adjusting cushion (14b) and the base cushion (14a).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1899907A.
.

Allowable Subject Matter
Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A vehicle seat having a seat bottom section that is adjustable relative to another seat bottom section is shown by each of Tanaka et al (20150084390), JP62238135, JP2018103655, FR2825328, and EPP0650864A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/March 24, 2022                                           Primary Examiner, Art Unit 3636